DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 102 (a)(1)/102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cuatrecasas et al. (US 3,947,352).
Claim 8 is a product by process claim.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 I.
Cuatrecasas et al. disclose an adsorbent comprising a substrate e.g. agarose, a capture ligand e.g. amino ligand wherein the adsorbent is prepared by the steps of activating agarose by exposing the substrate to sodium periodate, forming a bond between the activated agarose and the amino ligand by exposing the agarose to a ligand solution comprising amino ligand, strengthening the bond by exposing the bond to a coupling solution comprising sodium cyanoborohydride to form a secondary amine linkage at higher pH values of 9-10 (see Figure 2; col. 4, line 57 – col. 5, line 60). 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 8,501,918) in view of Cuatrecasas et al. (US 3,947,352).
Regarding claims 1-4, Howell discloses a method of preparing an adsorbent (abstract).  The adsorbent matrix includes an inert, biocompatible substrate having a covalently bound ligand, such as a TNFα mutein (abstract; Col. 8, lines 47-62; Figure 3B) including  a single chain TNF-alpha trimer e.g. TNF alpha mutein 1 (SEQ ID NO:3) as cited in paragraph [0058] of the instant specification.   
Among other disclosed options, the adsorbent matrix may preferably include agarose-based particles or macroporous beads of agarose (Col. 15, lines 48-66).  The TNFα mutein ligand may be attached to the adsorbent matrix by any means known to those skilled in the art including, for example, covalent conjugation (Col. 16, lines 6-10).
Thus, the reference does not explicitly disclose, however, that the substrate may be activated by exposing the substrate to an activation solution comprising an inorganic salt i.e. oxidation step, followed by the formation of Schiff base between the TNFα mutein and the oxidized substrate, and then followed by conversion of the Schiff base to a secondary amine bond by exposing the Schiff base to a coupling solution comprising sodium cyanoborohydride at pH in the range of 8.5 – 10.
Such a reaction mechanism is widely known in the art of immobilizing protein-based ligands to adsorbent substrates.  For example, Cuatrecasas et al. disclose methods for covalently attaching affinity ligands to polysaccharide-based matrices (abstract; Col. 1, lines 8-31).  Cuatrecasas et al. disclose that an agarose matrix may first be oxidized with sodium metaperiodate (Col. 4, lines 58-65).  The oxidized matrix is then reacted with an affinity ligand containing an amino group, producing a Schiff base (abstract; Col. 5, lines 1-24; Col. 3, lines 33-42).  The Schiff base if then reduced to a secondary amine by further reacting the matrix with sodium cyanoborohydride at pH values of 9-10 (abstract; Col. 3, lines 33-42; Col. 5, lines 29-37).  Cuatrecasas et al. teach that this reaction scheme for the covalent attachment of affinity ligands to a polysaccharide matrix is highly preferred over other known immobilization techniques due to the facility and safety of the method, as well as the improved stability of the ligand-agarose bonds formed through the reductive amination reaction (Col. 4, lines 17-26; Col. 3, lines 17-30).
It would have been obvious to one having ordinary skill in the art at the time of the invention to covalently immobilize the TNFα mutein ligand (an affinity ligand having an amino group) to the agarose substrate of Howell using a combination of oxidation and reductive amination, as disclosed by at least Cuatrecasas et al., since doing so represents a fast and safe method for covalently attachment of affinity ligands to a polysaccharide matrix and provides improved stability of bonding between the ligand and agarose substrate (as compared to other known immobilization techniques).  
One having ordinary skill in the art would have a reasonable expectation of success in utilizing such a reaction mechanism in the method of Howell since Howell teaches that any known method may be utilized and since the substrates (agarose/polysaccharides) and affinity ligands (protein having an amino group) contemplated by both Howell and Cuatrecasas et al. are the same.
Regarding claim 5, Howell teaches a plurality of agarose beads (see col. 15, lines 58-62).  Cuatrecasas et al. teach adding volume of amino ligand solution to an equal volume of periodate-oxidized agarose (see Col. 5, lines 40-50).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 8,501,918) in view of Cuatrecasas et al. (US 3,947,352) as applied to claim 1 above, and further in view of G-Biosciences (G-Biosciences Application Note 8).
Above references teach the method of preparing an adsorbent of claim 1.
Howell teaches the step of quenching cyanogen bromide with ethanolamine (see Example 3 in Col. 19).
Claim 6 differs from the teaching of references in reciting the steps of aspirating the ligand solution and the coupling solution, quenching the substrate by exposing the aspirated substrate to a quench solution comprising ethanolamine, aspirating the quenching solution and adding a phosphate-buffered saline (PBS) solution having a pH in the range of 7.1 to 7.3 to the aspirated and quenched substrate.
G-Biosciences teaches the method of preparing adsorbent e.g. affinity column including washing the protein-coupled agarose and the unreacted aldehyde groups were inhibited with the addition of the blocking agent, 5 ml ethanolamine and storing new stable affinity column in PBS solution supplemented with 0.05% sodium azide (see Methods Hook Agarose Coupling Kit (Amine)).
Aspirating steps of ligand solution, coupling solution and quenching solution is common steps in removing excess solutions exposed to the substrate to eliminate further reactions.
It would have been obvious to a person of ordinary skill in the art to incorporate above claimed steps taught by G-Bioscience in the method of Howell in view of Cuatrecasas et al. to quench sodium cyanoborohydride and store adsorbent in PBS solution at desired pH for stable adsorbent ligand complex.
Claim 7 differs from the teaching of references in reciting the steps of aspirating the ligand solution and the coupling solution and adding a phosphate-buffered saline (PBS) solution having a pH in the range of 7.1 to 7.3 to the aspirated substrate.
G-Biosciences teaches the method of preparing adsorbent e.g. affinity column including storing new stable affinity column in PBS solution supplemented with 0.05% sodium azide (see Methods Hook Agarose Coupling Kit (Amine)).
Aspirating step of ligand solution and coupling solution is common step in removing excess solutions exposed to the substrate to eliminate further reactions.
It would have been obvious to a person of ordinary skill in the art to incorporate above claimed steps taught by G-Bioscience in the method of Howell in view of Cuatrecasas et al. to store adsorbent in PBS solution at desired pH for stable adsorbent ligand complex.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,224,858. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 11,224,858 fully suggest claims 1-8 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        



JK
12/13/22